This corrected notice of allowance addresses the claims filed 9/27/2021 and maintains resolution of claim listing/numbering problems in the notice of allowance originally mailed; in other words, this notice of allowance is consistent with the corrected notice of allowance mailed 11/18/2021.  This corrected notice of allowance considers the IDS filed 11/29/2021, the specification amendment filed 12/6/2021, and Applicant’s request by telephonic interview to make a minor amendment to claim 3 (original, newly numbered claim 1).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement, New in this Office Action
The information disclosure statement (IDS) submitted on 11/29/21 has been considered by the examiner after the close of prosecution.	
Specification, New In this Office Action
	Applicant’s amended specification filed 12/6/2021 has been entered after the close of prosecution.

EXAMINER'S AMENDMENT, New In this Office Action
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 3 as originally numbered (claim 1 as renumbered), “in the range” is deleted from line 7.


Reasons for Allowance, Maintained
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably supply motivation for picking and choosing the particular claimed components in a single formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion, Maintained
Claims 3, 8, 12-14, 17, 18, 20, 34, 36, 47, 48, 53, 57, 59-61, and 64-69 (renumbered 1-23) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617